Citation Nr: 0708797	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease 
to include as secondary to the service connected diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied service connection 
for diabetes mellitus and coronary artery disease.  

In a January 2004 rating decision, service connection for 
diabetes mellitus type II was granted with an evaluation of 
20 percent disabling effective October 2002.  As such, the 
claim is no longer in appellate status.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that he is entitled to service 
connection for coronary artery disease.  Specifically, he 
asserts the disease is secondary to the service connected 
diabetes mellitus Type II.  A preliminary review of the 
claims folder reveals that additional development and 
adjudication is necessary prior to appellate disposition.

In this regard, a review of VA treatment records from April 
1999 revealed laboratory findings indicating elevated 
glucose.  The veteran subsequently indicated that he had been 
advised that he had elevated glucose readings since 1994 or 
1995.  VA treatment records in the file date only from 1998.  
Thus, a request for VA treatment records from 1994 to 
December 1998 should be obtained from the Pittsburgh VA 
Healthcare System.  Current treatment records should also be 
obtained.

In addition, the December 2003 VA heart examiner opined that 
the veteran's diabetes did not cause his heart disease, and 
noted that blood sugars had been normal prior to and around 
the 1999 date of his bypass surgery.  However, review of the 
record reveals laboratory reports noting elevated glucose 
levels prior to September 1999.  Thus, clarification of the 
VA examination report is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the 
Pittsburgh, Pennsylvania, VA Healthcare 
System dating from 1994 to December 1998, 
and since January 2005.

2.  After the above has been completed to 
the extent possible, forward the claims 
file to the appropriate facility for a VA 
medical opinion by a physician.  
Specifically, following review of the 
claims file and based on sound medical 
principles, the examiner should provide a 
medical opinion as to whether the 
veteran's coronary artery disease is at 
least as likely as not (a probability of 
50 percent or greater) caused or 
aggravated (worsened beyond normal 
progress of the disease) by the service-
connected diabetes mellitus.  If the 
examiner finds that the heart disorder is 
aggravated by the diabetes mellitus, 
he/she should quantify the degree of 
aggravation.  If an examination is 
necessary to provide the requested 
opinions, such should be authorized.  A 
rationale for all opinions expressed 
should be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



